DETAILED ACTION
The applicant’s amendment filed on August 09, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Omar Alonso Galiano on 10/13/2021 and 10/26/2021.

The application has been amended as follows:
Referring to claim 1, amend the last paragraph of claim 1  as stated below:
an extending portion that extends from a heat dissipation fin or rib provided in a region between the first opening and the second opening formed by arranging the third opening with offset in the direction away from a center of the same plane with respect to the first opening and the second opening,
wherein a free end of a first extension portion that extends from a first heat dissipation fin or rib is provided between the first opening and the third opening, and a free end of a second extension portion that extends from a second heat dissipation fin or rib is provided between the second opening and the third opening,
wherein a height of all the extension portions is lower than a height of all the heat dissipation fins or ribs.
Referring to claim 4, amend claim 4 as shown below:
wherein a length of the third opening in a longitudinal direction of the case is smaller than each length of the first and the second openings in the longitudinal direction.

Referring to claim 5, amend claim 5 as shown below:
wherein a length of the third opening in a lateral direction of the case is smaller than each length of the first opening and the second opening in the lateral direction.


Referring to claim 8, amend last paragraph of claim 8 as stated below:
an extending portion that extends from a heat dissipation fin provided in a region between the first opening and the second opening formed by arranging the third opening with offset in the direction away from a center of the same plane with respect to the first opening and the second opening,
wherein a free end of first extension portion that extends from a first heat dissipation fin is provided between the first opening and the third opening, and a free end of a second extension portion that extends from a second heat dissipation fin is provided between the second opening and the third opening,
wherein a height of all the extension portions is lower than a height of all the heat dissipation fins.


Referring to claims 7 and 10-11, cancel claims 7 and 10-11.


Allowable Subject Matter
Claims 1, 3-6, and 8 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on August 09, 2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1, 3-6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “an extending portion that extends from a heat dissipation fin or rib provided in a region between the first opening and the second opening formed by arranging the third opening with offset in the direction away from a center of the same plane with respect to the first opening and the second opening, wherein a free end of a first extension portion that extends from a first heat dissipation fin or rib is provided between the first opening and the third opening, and a free end of a second extension portion that extends from a second heat dissipation fin or rib is provided between the second opening and the third opening, wherein a height of all the extension portions is lower than a height of all the heat dissipation fins or ribs.” in combination with all other 

Referring to claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 8; the limitations “an extending portion that extends from a heat dissipation fin provided in a region between the first opening and the second opening formed by arranging the third opening with offset in the direction away from a center of the same plane with respect to the first opening and the second opening, wherein a free end of first extension portion that extends from a first heat dissipation fin is provided between the first opening and the third opening, and a free end of a second extension portion that extends from a second heat dissipation fin is provided between the second opening and the third opening, wherein a height of all the extension portions is lower than a height of all the heat dissipation fins.” in combination with all other claimed limitation of base claim 8 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH H PAGHADAL/Examiner, Art Unit 2847